Citation Nr: 1701869	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-01 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for thoracolumbar strain with intervertebral disc syndrome, currently evaluated as 40 percent disabling. 

2.  Entitlement to an increased rating for cervical spine herniated nucleus pulposus, status post fusion surgery with residual scar with intervertebral disc syndrome, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for tension headaches, rated as 30 percent disabling prior to May 23, 2011, and as 50 percent disabling from that date. 

4.  Entitlement to service connection for bronchitis/lung disorder. 

5.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or at the housebound rate. 




REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to October 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In December 2011, the RO increased the rating for the Veteran's tension headaches from 30 to 50 percent effective from March 23, 2011, the date of a VA examination.  

In November 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge, at which time the issues were limited to service connection for bronchitis, increased rating for the lumbar and cervical spines, and entitlement to aid and attendance.  A transcript of the hearing is in the record. 

This matter was last before the Board in October 2014.  At that time, the Board remanded the increased rating claim for tension headaches in order to provide the Veteran with a Statement of the Case (SOC) on the issue.  An SOC was issued to the Veteran in May 2015.  That same month, the Veteran filed a VA Form 9 appeal.  As such, the Board will take jurisdiction over this issue.

The issues of entitlement to service connection for a seizure disorder and entitlement to service connection for syncope were raised by the record in a December 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. §§ 38 C.F.R. § 3.155 (a), 19.9(b) (2016). 

The issues of increased ratings for the thoracolumbar strain, cervical spine, and tension headaches, as well as entitlement to service connection for bronchitis/lung disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities render him so helpless as to be in need of regular aid and attendance; he requires regular personal assistance from his wife to perform activities of daily living.


CONCLUSION OF LAW

The criteria for SMC based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. § 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, as the Board is granting the benefit sought in its entirety, there is no further need to discuss VA's efforts to comply with the duties to notify and assist. 

SMC for aid and attendance is payable to a Veteran for anatomical loss or loss of use of both feet; one hand and one foot; blindness in both eyes with visual acuity of 5/200 or less; or being permanently bedridden; or so helpless as a result of service-connected disability that he or she is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).

Determination of this need is subject to the criteria of § 3.352.  The factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress, or to keep herself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed oneself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment. 

It is not required that all of the disabling conditions in 38 C.F.R. § 3.352 be found to exist before a favorable ruling may be made.  The particular personal functions which a Veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that a Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that a Veteran's condition is such that it would require him or her to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352 (a); Turco v. Brown, 9 Vet. App. 222 (1996).

During the entire period on appeal, the Veteran has been in receipt of service-connected benefits for tension headaches, thoracolumbar strain with intervertebral disc syndrome, herniated nucleus pulposus of the cervical spine, neuropathy of the bilateral upper and lower extremities, groin pain, and erectile dysfunction.  He has been in receipt of a 90 percent combined disability rating since December 7, 2006, and a 100 percent combined rating since May 23, 2011.  TDIU was in effect from May 1998 to May 23, 2011, based on the service-connected neck, back and headache disabilities (See June 1999 rating decision).

In September 2010, a VA examiner completed an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance (VA Form 21-2680).  The examiner noted a diagnosis of spinal stenosis of the lumbar region.  The examiner noted that the Veteran was able to feed himself.  However, he was unable to prepare his own meals and needed assistance in bathing and tending to other hygiene needs due to "DDD" (degenerative disc disease).  The examiner noted that sometimes the Veteran was wheelchair-bound and usually only left his home with his wife.  The Veteran did not require nursing home care, and he had the ability to manage his own financial affairs.  

In a March 2011 Decision Review Officer hearing, the Veteran testified that he needed his wife's assistance in putting on his pants.  His wife testified that the Veteran is never left alone, and she assisted him with washing his lower extremities.

In November 2013, the Veteran's wife testified at a Board hearing that she has "to do everything" for the Veteran on days when the Veteran is unable to get out of bed due to his service-connected spine disabilities and nerve pain.  The Veteran's wife stated that the Veteran spends the majority of the day in bed anywhere from 15 to 18 days per month.  On days when the Veteran is able to get out of bed, the Veteran's wife stated she must help him get out of bed, get dressed, and get into his wheelchair if the Veteran wants to go anywhere else.  The Veteran's wife stated that she made his meals for him because her husband was very unstable and was unable to stand long enough to prepare his own meals in the kitchen.  She also assisted the Veteran with getting into his shower and washing his lower extremities and hair.  She also managed his medications.  She further stated that she was unable to work outside of the home due to help the Veteran needed in his daily activities, adding that she was "with him 24 hours a day seven days a week."  The Veteran also testified that he would not be able to function without his wife in the home.

In June 2015, a VA contract examiner completed a VA Form 21-2680, which noted diagnoses of degenerative disc disease of the cervical, thoracic and lumbar spine with spinal stenosis, hypertension, congestive heart failure and chronic bronchitis.  The examiner noted that the Veteran was unable to feed himself due to hand numbness from his neck condition.  The Veteran was also unable to prepare his own meals.  He needed assistance in bathing and tending to other hygiene needs.  The examiner noted that the Veteran was unstable to stand and falls.  The Veteran was noted to require medication management, with the examiner stating that his wife handled medication due to the Veteran's headache issues.  The examiner also noted that the Veteran was unable to manage his own financial affairs.  The examiner stated the Veteran had a "dramatic" inability to stand and ambulate, and he appeared unsteady.  He further stated the Veteran appeared to have difficulty standing due to his lumbar spine disability, and that he required a wheelchair, a cane and assistance to stand.  The Veteran was noted to only leave the home to go to medical appointments two to four times per month.

In a separately written opinion, the June 2015 VA contract examiner noted that the Veteran's medical records showed he had persistent headache issues, and he had multiple refills of narcotics to control pain from headaches and spinal issues.  Based on the history by the claimant and the medication refill requests noted in the VA chart for controlled drugs, the examiner stated that the Veteran was unable to leave the house due to severe and incapacitating headaches with narcotic dependence.  He was also unable to leave the home and maintain employment based on incapacitation due to severe headaches, as well as severe limitations and incapacitation due to spinal issues which also required the use of strong narcotic medications.

Affording the Veteran the benefit of the doubt, entitlement to SMC at the aid and attendance rate is warranted.  The evidence shows that VA examiners in September 2010 and June 2015 determined that the Veteran was unable to prepare his own meals and needed assistance in bathing and tending to other hygiene needs.  The June 2015 VA examiner further stated the Veteran was unable to feed himself due to his hand numbness, he required medication management due to headache issues, and he did not have the ability to manage his own financial affairs.  The Veteran's spouse has testified that the Veteran must be monitored constantly to make sure that he dresses correctly and is clean.  She further reported that she assisted the Veteran with nearly all aspects of his daily activities on a daily basis.  

As the evidence is at least in equipoise that the Veteran's service-connected disabilities necessitates regular aid and attendance, the Board finds that the claim is granted.  The grant of SMC at the aid and attendance rate renders the question of entitlement to SMC on account of being housebound moot as it is the greater benefit.  See 38 U.S.C.A. § 1114.


ORDER

Special monthly compensation based on the need for aid and attendance is granted, subject to the laws and regulations governing monetary awards.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claims. 

With respect to the service-connected back and neck disabilities, the Veteran was last afforded VA examinations to determine the severity of his respective disabilities in February 2016.  However, the VA examinations are inadequate to adjudicate the Veteran's respective claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In particular, the VA examiner noted that she did not review the Veteran's claims folder or any records in connection with the Veteran's increased ratings claims.  With respect to the Veteran's VA neck (cervical spine) conditions examination, the examiner noted the Veteran's spinal fusion, yet provided range-of-motion findings despite evidence in the record that the Veteran's neck was ankylosed in the neutral position with no active range of motion.  See May 2011 VA examination report.  No explanation was provided in the examination report concerning the apparently contradictory findings.  The examination report also noted the Veteran's reports of flare-ups, but the examiner did not provide findings on the frequency or duration of the flare-ups or on any additional functional impairment due to the cervical spine flare-ups.  

With respect to the Veteran's lumbar spine disability, the VA examiner also noted the Veteran's reports of flare-ups, but she again did not provide any assessment of the degree of functional loss, if any, caused by the Veteran's flare-ups or their frequency and duration.  Further, the VA examiner noted that the "findings on lumbar spine exam and x-ray do not support the level of severity suggested by the complaints," but she did not provide any further explanation of this comment.

The same VA contract examiner conducted a peripheral nerve conditions examination and noted a change in the diagnosis of the Veteran's peripheral neuropathy of the bilateral upper and lower extremities.  The examiner stated that the diagnosis was changed to "radicular symptoms" that were related to the Veteran's respective spinal disabilities.  Further, the examiner stated that the Veteran's radicular symptoms were "conflicting with exam and known anatomic patterns."  The examiner was unable to provide any objective findings on the severity or extent of the Veteran's radicular symptoms.  In light of the above deficiencies, the Veteran should be afforded new VA examinations in order to properly assess the severity of his service-connected cervical and thoracolumbar spine disabilities.

With respect to the Veteran's increased rating claim for tension headaches, he noted in his May 2015 VA Form 9 that he requested a Board hearing by live videoconference.  There is no indication in the record that the Veteran has withdrawn this request.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As the Veteran has not yet been afforded the opportunity to offer testimony on the issue on appeal, and because the RO currently schedules Board video-conference and Travel Board hearings, a remand of this matter to the RO for scheduling of the requested hearing is warranted.

As for the Veteran's service-connection claim for bronchitis/lung disorder, a VA opinion is necessary.  38 C.F.R. § 3.159 (c)(4).  The Board has noted that the Veteran submitted credible evidence, including photographs submitted in March 2011, that he was exposed to oil well fires during his Iraq tour of duty which was from December 1990 to May 1991, and service treatment records showed that he was treated for suspected bronchitis in service in June 1991.  Treatment was again shown as of 2007, with bronchitis and reactive airways disease shown.  Records show that he was a smoker at the time, and that in October 2007, his reactive airways disease was felt have been aggravated by cigarette consumption.  The Veteran has argued that his bronchitis/reactive airways disease was caused by exposure to oil well fires in service.  On remand, the Veteran should be afforded a VA examination to determine the etiology of any diagnosed lung condition.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board hearing at the earliest available opportunity on the issue of an increased rating for service-connected tension headaches.  Notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b).  

2.  Attempt to obtain and associate with the claims file any outstanding VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected thoracolumbar strain with intervertebral disc syndrome and cervical spine herniated nucleus pulposus disabilities.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out and the results recited in the examination reports.

The examiner is requested to delineate all symptomatology associated with, and the current severity of, both the thoracolumbar and cervical spine disabilities.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

The examination must address active and passive motion, weight-bearing and nonweight-bearing information, or why such testing is not necessary.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency, severity and duration of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's respective disabilities.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.
Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed bronchitis or lung condition.  The claims file and all pertinent records must be made available to the examiner for review.  Based on the examination and review of the record, the examiner should answer the following questions:

(a)  Identify all current diagnoses related to the Veteran's claimed bronchitis/lung condition.  For each diagnosis, state whether the disorder was also present during service.

(b)  For any disorder which was present during service, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed lung condition had its onset in service or is otherwise related to active duty?

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

5.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


